Title: From Thomas Jefferson to Thomas Newton, 20 November 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Nov. 20. 1802.
          
          Your favor of Oct. 25. did not get to my hands till the 17th. instant after I had delivered mine of that day to the post office. in that you will have been informed of the steps I had taken to procure you a copy of the act of assembly you had desired. your kind offer respecting the procuring cyder for me is accepted with thankfulness. if there were people at Norfolk who follow the business of bottling as in most of the large cities, I am persuaded it would be better done there than here. my people (who are foreigners) know nothing of it, nor is there any body in this place who does. hence a great inequality in the bottles, from some being better or worse corked, and an inequality in the casks from their not understanding the true state of the liquor for bottling. if there be persons in Norfolk who follow this & are skilful, I should prefer it’s being done there, & forwarded after it is done. if not, I shall still be glad to recieve it in cask and do it ourselves. 6. casks sent on to this place, and three to Gibson & Jefferson in Richmond to be forwarded to Monticello, will be sufficient. the main article is to have it of superior quality. but for this I rely with satisfaction on your friendship. Accept my apologies for this trouble and my assurances of constant esteem and respect.
          
            Th: Jefferson
          
        